Order
Per Curiam
Eddie Glover appeals from his, convictions for first degree robbery and armed criminal action, following a jury trial. Glover contends .the circuit court erred in: (1) denying his Batson challenge to the State’s exercise of a peremptory strike; (2) overruling his motion to strike for cause a noriresponsive venireperson; and (3) failing to exclude an expert’s testimony on the credibility of the complaining witness. For reasons explained in a Memorandum *459provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).'